[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                March 27, 2006
                          Nos. 04-13223 & 04-13224           THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                      D. C. Docket No. 03-00210-CR-WS

UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,

                                    versus

JAMIE DEMOND BELL,
a.k.a. Jammy Demond Bell,

                                                           Defendant-Appellant.


                         ________________________

                 Appeals from the United States District Court
                    for the Southern District of Alabama
                       _________________________

                               (March 27, 2006)

Before BIRCH, BLACK and BARKETT, Circuit Judges.

PER CURIAM:

     Lila Cleveland, appointed counsel for Jamie Demond Bell in this direct
criminal appeal has moved to resubmit a brief pursuant to Anders v. California,

386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We also construe this motion

as renewed motion to withdraw from further representation of the appellant.

Counsel’s motion to resubmit the brief originally filed on March 29, 2005 is

GRANTED. Moreover, our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s renewed motion to withdraw is GRANTED, and Bell’s conviction and

sentence are AFFIRMED.




                                          2